       Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 1 of 8


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8   THOMAS WEBSTER,                                  Case No. 1:18-cv-01640-BAM (PC)
 9                      Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR ORDER COMPELLING PRODUCTION
10          v.                                        OF DOCUMENTS AND SECOND REQUEST
                                                      FOR ORDER COMPELLING FURTHER
11   HASKINS,                                         DISCOVERY
                                                      (ECF Nos. 59, 74)
12                      Defendant.
                                                      ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR THIRD PARTY PRODUCTION OF
                                                      DOCUMENTS
14                                                    (ECF No. 72)
15                                                    ORDER DENYING PLAINTIFF’S REQUEST
                                                      TO STAY DEFENDANTS’ MOTION FOR
16                                                    SUMMARY JUDGMENT AND AMENDED
                                                      SECOND REQUEST TO STAY
17                                                    DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT
18                                                    (ECF Nos. 73, 81)
19                                                    ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR COURT TO APPOINT AN EXPERT
20                                                    WITNESS
                                                      (ECF No. 75)
21
                                                      ORDER DIRECTING PLAINTIFF TO FILE
22                                                    OPPOSITION TO MOTION FOR SUMMARY
                                                      JUDGMENT
23
                                                      TWENTY-ONE (21) DAY DEADLINE
24

25          Plaintiff Thomas Webster (“Plaintiff”) is a civil detainee proceeding pro se and in forma

26   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained under

27   California Welfare Institutions Code § 6600 et seq. are civil detainees and are not prisoners

28   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140
                                                      1
          Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 2 of 8


 1   (9th Cir. 2000). This action proceeds against Defendant Haskins (“Defendant”) for denial of

 2   adequate medical care in violation of the Fourteenth Amendment. All parties have consented to

 3   Magistrate Judge jurisdiction. (ECF Nos. 22, 37.)

 4           Pursuant to the Court’s May 4, 2020 discovery and scheduling order, the deadline for

 5   completion of all discovery, including motions to compel, was January 4, 2021. (ECF No. 42.)

 6   The deadline for filing dispositive motions was March 15, 2021. (Id.)

 7           Currently before the Court are a variety of motions filed by Plaintiff concerning discovery

 8   requests and Defendants’ pending motion for summary judgment. All are fully briefed or the

 9   deadlines for filing responses and deadlines have expired. The Court will address each in turn.

10   I.      First Motion to Compel Discovery from Defendant

11           On November 17, 2020, Plaintiff filed a motion for an order compelling disclosure or

12   discovery by Defendant. (ECF No. 59.) In response to the Court’s order requiring Defendant to

13   respond to the motion, Defendant filed a response on December 29, 2020. (ECF No. 62.)

14   Plaintiff filed a reply on February 23, 2021. 1 (ECF No. 67.)

15           Plaintiff’s motion to compel argues that on August 21, 2017, Defendant Haskins showed

16   Plaintiff two emails that were addressed to non-party Rhonda Love, with confirmation that they

17   were received, and Defendant has not produced those emails in response to Plaintiff’s discovery

18   requests. (ECF No. 59.) Defendant responds that the specific emails identified by Plaintiff do not

19   exist, and Defendant sent all other communications that might have been responsive to the

20   Requests for Production at issue. (ECF No. 62.) Furthermore, Defendant Haskins declares, under

21   penalty of perjury, that as a policy she never shows residents of Haskins Residential Center

22   (“HRC”) emails, or any other documents, stored on her computer due to the risk of an unintended

23   disclosure of confidential information. (ECF No. 62-2, p. 2.) In reply, Plaintiff contends that

24   Defendant has previously shown Plaintiff, and other residents of HRC, images or information on

25   her computer, belying her assertion that she never shows documents stored on her computer to

26   1
       Though the reply is untimely, Plaintiff states that he was diagnosed with COVID-19 and has had
27   to report to a quarantine unit at his institution. Plaintiff states that he has worked as diligently as
     possible in providing a timely response to Defendant’s opposition to his motion to compel. The
28   Court therefore accepts the reply as timely filed.
                                                         2
           Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 3 of 8


 1   residents of HRC. Plaintiff also attempts to correct other purported deficiencies in his original

 2   Requests for Production that were not originally raised in his motion to compel. (ECF No. 67.)

 3            The Court cannot compel a party to produce documents that do not exist, and Defendant

 4   Haskins has declared, under penalty of perjury, that the specific emails at issue do not exist.

 5   Moreover, Defendant has attempted to comply with Plaintiff’s discovery request to the best of her

 6   ability, conducting a search of files on her own computer and the files of her email provider, and

 7   produced those emails that were responsive to Plaintiff’s request. (ECF No. 62-2.) In the

 8   absence of evidence to the contrary, which has not been presented here, Plaintiff is required to

 9   accept Defendant’s response that, despite a diligent search, the specific requested emails do not

10   exist. See Mootry v. Flores, 2014 WL 3587839, *2 (E.D. Cal. 2014). Accordingly, Plaintiff’s

11   first motion to compel is denied.

12   II.      Second Motion to Compel Discovery from Defendant

13             On April 1, 2021, Plaintiff filed a second request for an order compelling further

14   discovery from Defendant Haskins. (ECF No. 74.) Defendant filed an opposition on April 16,

15   2021. (ECF No. 80.) Plaintiff did not file a reply.

16            In his second motion to compel, Plaintiff appears to be submitting additional discovery

17   requests—or more specific and targeted requests—in response to Defendant Haskins’ objections

18   to his earlier discovery requests. (ECF No. 74.) Defendant Haskins opposes the second motion

19   to compel as untimely. (ECF No. 80.)

20            The Court agrees that Plaintiff’s second motion to compel discovery from Defendant

21   Haskins is untimely. The deadline for completion of all discovery, including the filing of motions

22   to compel, was January 4, 2021. (ECF No. 42.) Plaintiff’s second motion to compel was not

23   filed until April 1, 2021, three months later. (ECF No. 74.) Plaintiff has not explained his failure

24   to file the motion, or propound requests for documents, prior to the expiration of the discovery

25   deadline, and therefore the motion is denied as untimely.

26   III.     Motion for Third Party Production of Documents

27            On April 1, 2021, Plaintiff filed a motion requesting third party production of documents

28   from third parties Dr. S. Amin and an individual possibly named Dr. Scott. (ECF No. 72.)
                                                       3
       Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 4 of 8


 1   Plaintiff states that he had intended to ask for a subpoena to have these individuals testify at trial,

 2   but this discovery is now needed to respond to Defendant’s motion for summary judgment. (Id.)

 3   Defendant filed an opposition on April 12, 2021, arguing only that the motion is untimely because

 4   it was filed after the close of discovery. (ECF No. 79.) Plaintiff did not file a reply.

 5          The Court agrees that Plaintiff’s motion for third party production is untimely. The

 6   deadline for completion of all discovery, including the filing of motions to compel, was January

 7   4, 2021. (ECF No. 42.) Plaintiff’s motion for third party production from Dr. Amin and Dr.

 8   Scott was not filed until April 1, 2021, three months later. (ECF No. 72.)

 9          Plaintiff argues that he intended to subpoena these individuals to testify at trial, but now

10   needs discovery in order to oppose Defendant’s motion for summary judgment. This is not an

11   adequate reason for filing this untimely discovery motion. It was Plaintiff’s responsibility to

12   conduct discovery in the time allotted, or timely request an extension, to defend against a possible

13   summary judgment motion, rather than waiting to request discovery in preparation for trial. As it

14   appears Plaintiff was aware of the names of these potential witnesses before Defendant’s motion

15   for summary judgment was filed, and prior to the close of discovery, Plaintiff has not provided

16   sufficient explanation as to why he was unable to request production of these documents in a

17   timely fashion, therefore the motion is denied as untimely.

18   IV.    Request and Amended Second Request to Stay Motion for Summary Judgment

19          On April 1, 2021, Plaintiff also filed a request to stay Defendant’s motion for summary

20   judgment, arguing that the Court should allow Plaintiff to obtain necessary discovery pursuant to

21   Federal Rule of Civil Procedure 56(d)(2). (ECF No. 73.) Defendant filed an opposition on April

22   9, 2021, arguing that the motion is a procedurally defective attempt to reopen discovery. (ECF

23   No. 77.)

24          Plaintiff filed an amended second request to stay the summary judgment motion in

25   response to Defendant’s opposition, attempting to correct some of the identified deficiencies in

26   his first request. (ECF No. 81.) Plaintiff argues that he cannot respond to Defendant’s statement

27   of undisputed facts without discovery, and Defendant has refused to reply to his discovery

28   requests or provided evasive or incomplete responses. (Id.) Defendant filed an opposition on
                                                        4
       Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 5 of 8


 1   April 23, 2021, again arguing that Plaintiff’s motion is a procedurally defective attempt to reopen

 2   discovery, and Plaintiff has no reason for not having pursued discovery prior to the deadline.

 3   (ECF No. 82.) Plaintiff did not file a reply.

 4          Federal Rule of Civil Procedure 56(d), formerly Rule 56(f), provides that “[i]f a

 5   nonmovant shows by affidavit or declaration that, for specified reasons, it cannot present facts

 6   essential to justify its opposition, the court may: (1) defer considering the motion or deny it; (2)

 7   allow time to obtain affidavits or declarations or to take discovery; or (3) issue any other

 8   appropriate order.” Fed. R. Civ. P. 56(d). In seeking relief under Rule 56(d), Plaintiff bears the

 9   burden of specifically identifying relevant information, where there is some basis for believing

10   that the information actually exists, and demonstrating that the evidence sought actually exists

11   and that it would prevent summary judgment. Blough v. Holland Realty, Inc., 574 F.3d 1084,

12   1091 n.5 (9th Cir. 2009).

13          “Though the conduct of discovery is generally left to a district court’s discretion,

14   summary judgment is disfavored where relevant evidence remains to be discovered, particularly

15   in cases involving confined pro se plaintiffs.” Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir.

16   1988). Thus, summary judgment in the face of requests for additional discovery is appropriate

17   only where such discovery would be “fruitless” with respect to the proof of a viable claim. Jones

18   v. Blanas, 393 F.3d 918, 930 (9th Cir. 2004). “The burden is on the nonmoving party, however,

19   to show what material facts would be discovered that would preclude summary judgment.”

20   Klingele, 849 F.2d at 412; see also Conkle v. Jeong, 73 F.3d 909, 914 (9th Cir. 1995) (“The

21   burden is on the party seeking to conduct additional discovery to put forth sufficient facts to show

22   that the evidence sought exists.”). Moreover, “‘[t]he district court does not abuse its discretion by

23   denying further discovery if the movant has failed diligently to pursue discovery in the past.’”

24   Conkle, 73 F.3d at 914 (quoting Cal. Union Ins. Co. v. Amer. Diversified Sav. Bank, 914 F.2d

25   1271, 1278 (9th Cir. 1990)).

26          Plaintiff’s motions are attempting to use Rule 56(d) to reopen discovery. As discussed

27   above, discovery closed in this action on January 4, 2021, and Plaintiff has not provided any

28   explanation for his failure to complete discovery prior to that date. Although Plaintiff argues that
                                                       5
          Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 6 of 8


 1   he needs additional time to complete discovery due to Defendant’s incomplete or evasive answers

 2   to his discovery requests, the appropriate way to address those concerns would have been through

 3   the filing of a motion to compel—prior to the expiration of the discovery deadline. Plaintiff was

 4   aware of the process for filing a motion to compel, as he filed multiple motions to compel

 5   discovery from third parties throughout the course of discovery.

 6           However, Plaintiff filed only one timely motion to compel discovery from Defendant

 7   Haskins. (ECF No. 59.) That motion, addressed above, pertained solely to the production of two

 8   specific emails. It did not address concerns Plaintiff may have had with Defendant’s responses to

 9   his other discovery requests, and the new requests included in Plaintiff’s April 16, 2021 were

10   filed more than three months late. Plaintiff has not explained why he failed to file a motion to

11   compel regarding these previous discovery requests, and the Court declines to reopen discovery

12   where Plaintiff has not shown that he diligently pursued discovery of these materials in the past.

13   Conkle, 73 F.3d at 914. The motion is denied.

14   V.      Motion to Appoint Expert Witness

15           On April 8, 2021, Plaintiff filed a motion requesting the Court to appoint an expert

16   witness. (ECF No. 75.) Defendant did not file a response.

17           In his motion, Plaintiff argues that he is indigent and unable to pay for an expert witness,

18   and Defendant’s motion for summary judgment requires Plaintiff to respond with an expert

19   witness of his own. Further, appointment of an expert witness would avoid a wholly one-sided

20   presentation of facts needed to resolve the issues at stake. (Id.)

21           Federal Rule of Evidence 706 authorizes courts, within their discretion, to appoint a

22   neutral, independent expert witness. Fed. R. Evid. 706(a); Walker v. Am. Home Shield Long

23   Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999). The appointment of such an expert

24   witness may be appropriate when “scientific, technical, or other specialized knowledge will assist

25   the trier-of-fact to understand the evidence or decide a fact in issue.” Ledford v. Sullivan, 105

26   F.3d 354, 358-59 (7th Cir. 1997).

27           However, the statute authorizing a petitioner’s in forma pauperis status does not authorize

28   the expenditure of public funds for expert witnesses. See 28 U.S.C. § 1915; Tedder v. Odel, 890
                                                       6
       Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 7 of 8


 1   F.2d 210, 211–12 (9th Cir. 1989) (per curiam) (expenditure of public funds on behalf of indigent

 2   litigant is proper only when authorized by Congress); Boring v. Kozakiewicz, 833 F.2d 468, 474

 3   (3d Cir. 1987) (no provision to pay fees for expert witnesses). An indigent prisoner litigant must

 4   bear his or her own costs of litigation, including witnesses. See, e.g., Tedder, 890 F.2d at 211.

 5            Furthermore, although a court may apportion costs for the expert witnesses among the

 6   parties, including apportionment of costs to one side, Fed. R. Evid. 706; Ford ex rel. Ford v. Long

 7   Beach Unified School Dist., 291 F.3d 1086, 1090 (9th Cir. 2002); Walker, 180 F.3d at 1071,

 8   where the cost would likely be apportioned to the state, the court should exercise caution.

 9            Finally, there is no indication that a neutral expert will be required to assist the trier of fact

10   in this matter. Plaintiff’s allegations are not so complicated as to require the appointment of an

11   expert witness to assist the court and/or a jury. To the extent Plaintiff argues that appointment of

12   an expert is necessary to avoid a one-sided presentation of the facts in this case, Plaintiff is

13   informed that Federal Rule of Evidence 706 does not contemplate court appointment and

14   compensation of an expert witness as an advocate for Plaintiff. Brooks v. Tate, 2013 WL

15   4049043, *1 (E.D. Cal. Aug. 7, 2013) (denying appointment of medical expert on behalf of state

16   prisoner in section 1983 action); Gorrell v. Sneath, 2013 WL 3357646, * 1 (E.D. Cal. Jul. 3,

17   2013) (purpose of court-appointed expert is to assist the trier of fact, not to serve as an advocate

18   for a particular party). Moreover, Rule 706 is not a means to avoid the in forma pauperis statute

19   and its prohibition against using public funds to pay for the expenses of witnesses. Manriquez v.

20   Huchins, 2012 WL 5880431, * 12 (E.D. Cal. 2012).

21   VI.      Order

22            Based on the foregoing, IT IS HEREBY ORDERED as follows:

23         1. Plaintiff’s motion for order compelling production of documents, (ECF No. 59), and

24            second request for order compelling further discovery, (ECF No. 74), are DENIED;

25         2. Plaintiff’s motion for third party production of documents, (ECF No. 72), is DENIED;

26         3. Plaintiff’s request to stay Defendant’s motion for summary judgment, (ECF No. 73), and

27            amended second request to stay Defendant’s motion for summary judgment, (ECF No.

28            81), are DENIED;
                                                          7
       Case 1:18-cv-01640-BAM Document 84 Filed 09/13/21 Page 8 of 8


 1     4. Plaintiff’s motion for the Court to appoint an expert witness, (ECF No. 75), is DENIED;

 2     5. Plaintiff’s opposition to Defendant’s motion for summary judgment is due within twenty-

 3        one (21) days from the date of service of this order; and

 4     6. Plaintiff’s failure to file an opposition in compliance with this order will result in

 5        dismissal of this action, with prejudice, for failure to prosecute.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    September 13, 2021                        /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   8
